Title: III. Jefferson’s Description of the Medals, [ca. February 1789]
From: Jefferson, Thomas
To: 



[ca. Feb. 1789]

General Washington
Type. His head.
Legend. Georgio Washington, supremo duci exercituum, adsertori libertatis, Comitia Americana.
Reverse. The evacuation of Boston. The American army advancing in order towards the city seen at a distance. The enemy retires with precipitation to their vessels. On the foreground General Washington appears on horseback, in a groupe of officers, to whom he remarks the retreat of the enemy.
Legende. Hostibus primo fugatis.
Exergum. Bostonium recuperatum die 17. Martii 1776.
Le General Washington.
D’un coté la tete de ce general.
Legende. Georgio Washington, supremo duci exercituum, adsertori libertatis, Comitia Americana.
Revers. L’Evacuation de Boston. L’armée Americaine s’avance en bon ordre vers cette ville qu’on apperçoit dans l’eloignement tandis que l’armée Angloise fuit avec precipitation vers le rivage pour s’embarquer sur les vaisseaux dont la rade est couverte. Sur le devant du tableau, du coté de l’armée Americaine, paroit le  General Washington à cheval dans une groupe d’officiers auxquels il semble faire remarquer la fuite de l’ennemi.
Legende. Hostibus primo fugatis.
Exergue. Bostonium recuperatum die 17. martii 177[6]
Doctor Franklin
Type. Sa tete
Legende. Benj. Franklin natus Boston. XVII Jan. MDCCVI
Revers. Son genie d’un main maitrise la foudre et de l’autre montre le sceptre et la couronne rompues de la tyrannie.
Legende. Eripuit coelo fulmen sceptrumque tyrannis.
Exer. Comitia Americana.
General Gates.
Type. His head.
Legend. Horatio Gates duci strenuo comitia Americana.
Reverse. The enemy grounding their arms; their general presenting his sword to General Gates at the head of his troops whose arms are
Legend. Salus regionum septentrionalium.
Exergum. Hoste ad Saratogam in deditionem accepto die XVII. Octobris MDCCLXXVII.
Le General Gates.
D’un coté sa tete.
Legende. Horatio Gates duci strenuo comitia Americana.
Revers. Le General ennemi, à la tete de son armée qui pose les armes à terre, presente son epée au General Americain, dont l’armée porte les armes hautes.
Legende. Salus regionum septentrionalium.
Exergue. Hoste ad Saratogam in deditionem accepto die XVII Octobris MDCCLXXVII.
General Wayne.
Type. America erect, distinguishable by her scutcheon, extends with her left hand a mural crown, and with her right crowns with laurel General Wayne inclining himself before her.
Legend. Antonia Wayne duci exercitus.
Exergum. Comitia A
Le General Wayne.
Type. L’Amerique debout, reconnoissable à l’ecusson de ses armes tient, de la main gauche elevée, une couronne murale, et  donne de la droite une couronne de laurier au General Wayne incliné devant elle.
Legende. Antonio Wayne duci exercitus.
Exergue. Comitia Americana.
Revers. Le fort de Stoney point au moment ou les troupes Americaines penetrent dans les travaux, la bayonette au bout du fusil.
Legende. Stoney point expugnatum.
Exerque. Jul. XV. MDCCLXXIX.
Major Stewart.
Type. L’Amerique debout comme sur la medaille du General Wayne, et avec les memes attributs, donne de la main droite une palme au Major Stewart incliné devant elle.
Legende. Joanni Stewart Cohortis praefecto.
Exergue. Comitia Americana.
Revers. Le Major, à la tete de sa troupe, force l’Abbatis d’arbres qui defendoit Stoney-point qu’on apper·oit sur le second plan.
Legende. Stoney-point oppugnatum.
Exergue. XV. Jul. MDCCLXXIX.
Le Contre-Amiral J. Paul Jones.
Type. Sa tete.
Legende. Joanni Paulo Jones classis praefecto.
Exergue. Comitia Americana.
Revers. Combat de vaisseaux.
Legende. Hostium navibus captis aut fugatis.
Exergue. Ad oram Scotiae XXIII. Sept. MDCCLXXIX.
Le General Morgan.
Le general à la tete de son armée charge l’ennemi qui prend la fuite.
Legende. Victoria libertatis vindex.
Exergue. Fugatis, captis aut caesis ad Cowpens hostibus XVII. Jan. MDCCLXXXI.
Revers. L’Amerique reconnoissable à son ecusson appuie sa main gauche sur une trophée d’armes et de drapeaux, et de la droite couronne le general incliné devant elle.
Legende. Danieli Morgan duci exercitus.
Exergue. Comitia Americana.
Le Colonel Washington
Le Colonel à la tete d’un petit nombre de soldats fond sur  l’ennemi qui commence à prendre la fuite, et que lui montre la victoire placée audessus de sa tete.
Legende. Gulielmo Washington legionis IV praefecto.
Exergue. Comitia Americana.
Revers. Cette inscription dans une couronne de laurier
Quod
parva militum manu
strenue prosecutus hostes
virtutis ingenitae
praeclarum specimen dedit
in pugnâ ad Cowpens
XVII: Jan. MDCCLXXXI.
Lieutenant Colonel Howard.
Meme Type, meme legende, au nom près, meme exergue qu’a celle du Colonel Washington.
Revers. Dans une couronne de laurier
Quod
in nutantem hostium aciem
subito irruens
praeclarum bellicae virtutis
specimen dedit
in pugnâ ad Cowpens
XVII. Jan. MDCCLXXXI.
Le General Greene.
D’un coté sa tete.
Legende. Nathanieli Greene egregio duci Comitia Americana.
Revers. La Victoire foulant aux pieds des armes brisées.
Legende. Salus regionum australium.
Exergue. Hostibus ad Eutaw debellatis die VIII Sept. MDCCLXXXI.
Declaration of Independance, and capture of two armies of the enemy at Saratoga and York town.
A head representing American liberty; it’s tresses floating in the air. The cap of Liberty on the point of a spear.
Exergum. 4. Juil. 1776. (The day on which the United states declared themselves independant.
Reverse. An infant Hercules, cradled in a buckler, and strangling the two serpents. A leopard comes to devour him; but Minerva  interposes her shield (characterised by the fleurs de lis of France.
Legende. Non sine diis animosus infans.


Exergum.
17.

1777
{
Dates of the capitulations




Oct.





19.

1781.
of Saratoga and York town.


Declaration d’Independance et Prise des deux armées ennemies à Saratoga et à York-town
Une tete representant la liberté Americaine, avec les cheveux flottans en arriere, et le bonnet au bout d’une pique.
Legende. Libertas Americana.
Exergue. 4. Juil. 1776. (jour ou les Etats unis se sont declarés independants.
Revers. Hercule enfant, se levant du bouclier qui lui sert de berceau, et etouffant dans ses mains deux serpens. un leopard se jette sur l’enfant. Minerve, armèe d’un bouclier (aux armes de France) vient à son secour.
Legende. Non sine diis animosus infans.


Exergue.
17.
}

1777
{
jours des deux capitulations de




Oct.





19.

1781
Saratoga et de York-town.


